Citation Nr: 1401957	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue on appeal was last before the Board in November 2012.  At that time, the Board remanded the skin cancer claim for additional evidentiary development.  The case has now been returned to the Board for further appellate action. 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of this file.


FINDINGS OF FACT

Skin cancer was not shown in service or for many years thereafter, and the Veteran's current skin cancer is not related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in December 2006 and February 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in April 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  Pursuant to the Board's remand instructions, the Appeals Management Center (AMC) made several attempts to obtain Social Security Administration (SSA) records.  In December 2012 SSA replied that the Veteran's medical records were unavailable and the Veteran was notified by correspondence in February 2013.  Additionally, the AMC attempted to obtain treatment records from the VA medical center in Durham, North Carolina, for the period from 1967 to 1985.  A March 2013 report of contact reflects that the Veteran was notified that the records had been destroyed in a fire and were therefore unavailable.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Moreover, in connection with the claim, the Veteran was afforded an appropriate VA examination, which included opinions relevant to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Further, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2010).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); 
Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for skin cancer, diagnosed as squamous cell and basal cell cancers.  The Board notes the Veteran is already service connected for herpes of the groin region and that service connection has been previously denied for actinic keratoses, keratoses pilaris, and tinea pedis; those issues are not presently before the Board.

The Veteran contends that he spent from age 18 to 22 in sunlight for 8 to 12 hours per day as an aircraft mechanic, and that such exposure caused his skin cancer.  In support of his claim, the Veteran submitted several articles that suggest that sun exposure causes or contributes to skin cancer.  Specifically, excerpts from THE MERCK MANUAL that the Veteran provided state that the incidence of squamous and basal cell carcinoma in fair, light skinned people is directly proportional to the total annual sunlight in the area.  It was further stated that such lesions are especially common in those who were extensively exposed to sunlight as children and teenagers and in sportsmen, farmers, ranchers, sailors and frequent sunbathers.  An excerpt from Primary Dermatology Care submitted by the Veteran notes that sun induced damage to epidermal cells, cumulative from birth, causes a proliferation of abnormal, premalignant cells that may eventually transform into squamous cell carcinoma.  In the alternative, the Veteran claims that his skin cancer is the result of exposure to herbicides during service.  

The record reflects the Veteran was an aircraft mechanic in service.  He had one year and five months of foreign service, to include service in Vietnam.  The service treatment records were negative for skin cancer, but did show a skin disorder of the penis and suprapubic region.  In April 1967, he complained of chronic skin problems.  His service treatment records do not reflect complaints of or treatment for sunburn.  

VA examination reports dated in August 1967 and November 1967 were negative for any complaints or findings of skin cancer.  A November 1992 outpatient report noted a history of basal cell carcinoma on the left ear removed in 1985 or 1986. 

A March 1985 clinical treatment note recorded treatment for multiple nevi that appeared benign with occasional seborrheic keratosis.  A June 1985 VA outpatient report noted that the Veteran "rejects the use of sunscreen but states he stays out of the sun."  A 1993 statement from the Veteran indicated that in the 1970s he worked as a teacher and a junior varsity football coach, but quit coaching in 1975 due to ankle problems.  VA treatment records starting in 2003 show that the Veteran attributed his skin cancer to herbicide and sun exposure in service.  Treatment records document ongoing treatment for seborrheic keratosis.  He underwent cryotherapy to the ears, forehead and temples in 2002.  

In October 2011, Dr. D.J.S., the Veteran's private physician who had treated the Veteran since 2003, noted that in February 2011 he had biopsied two skin cancers; squamous cell carcinoma in the left forehead and a basal cell carcinoma on the back.  An April 2012 showed that the Veteran was diagnosed with basal cell carcinoma, nodular type, on the right side of the neck.  

Initially, the Board notes that the Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during his service in Vietnam.  However, his skin cancers are not among the list of diseases enumerated under 38 C.F.R. § 3.309(e).  Thus, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  Moreover, as the first evidence of skin cancer was more than one year following his discharge from service, service connection on a presumptive basis as a chronic condition under 38 C.F.R. § 3.309(a) is also not warranted.

The regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection.  38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The post-service medical evidence of record shows the Veteran has had basal and squamous cell cancers removed.  Although active skin cancer was not shown on the recent VA examination, the Board accepts that there would likely be some minimal residuals from some of the skin cancer removals.  As skin cancer was not shown during service, the question in this case is whether the post-service skin cancers/residuals are related to service.  

On the question of medical causation between skin cancer and service, the record contains divergent medical opinions.  In a statement in February 2011, Dr. D.J.S., a private physician who had treated the Veteran since 2003, noted that the Veteran had been treated for pre-cancerous actinic keratoses over the years, and had a history of squamous cell carcinoma in the left ear in 2005, with subsequent biopsy of differentiated squamous cell carcinoma from his left forehead and a basal cell carcinoma from his back.  Dr. D.J.S. indicated that actinic keratoses and non-melanoma skin cancers such as basal and squamous cell carcinomas were generally directly related to skin type and sun exposure.  Dr. D.J.S. further noted that the Veteran spent a number of years in the mid-1960's in climates such as southeast Asia, where there was a great deal of sun.  Dr. D.J.S. opined that this sun exposure most likely contributed a significant amount to pre-cancerous and non-melanoma skin cancer currently exhibited by the Veteran.  

The Board acknowledges this favorable medical opinion.  However, this private medical opinion does not reflect any review or discussion of the contents of the claims file and appears to rely on a finding that the Veteran's sun exposure was limited to his four years of service, as he failed to address sun exposure prior to and after service, particularly in light of the number of years that lapsed between the Veteran's discharge from service and diagnosis of skin cancer.  Thus, the Board finds the opinion warrants only limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran underwent a VA skin examination in February 2011.  He reported basal cell carcinoma having onset in 1984, with a diagnosis of basal cell carcinoma of the left ear in 2003, treated with surgery.  The examiner also noted that the Veteran reported undergoing 85 cryotherapies for skin cancers, squamous and basal cell carcinomas, on the face and ear.  Examination revealed multiple seborrheic keratosis, which the examiner noted was a very common finding among people over the age of 50 and a benign condition.  The examiner indicated that there was no current diagnosis rendered for skin cancer because no pathology was found on examination.  The examiner nonetheless opined that the Veteran's skin cancer was less likely than not related to sun exposure during military service, as opposed to other pre or post service sun exposure.  The examiner explained that too much time had lapsed between the Veteran's discharge from service in 1967 and the suspected onset of the skin cancer, and as such his contention that the condition was caused by his four years of service was too speculative and lacked sufficient evidence to be afforded the benefit of the doubt.  The examiner further added that it was more likely than not the Veteran would have had some sun protection in service, such as a long sleeve shirt and cap, while working in the sun.   

Based on the foregoing, the Board concludes that the February 2011 VA examiner's findings constitute the most probative evidence on the question of whether the Veteran's present skin disorder had onset in and/or was incurred due to events during active service.  The VA physician based his opinions on his review of the Veteran's claims file, discussed the medical evidence of record as well as the lay assertions of the Veteran, and provided a detailed rationale for his conclusions.  Id.  There is no competent medical evidence that associates the Veteran's skin cancer with in-service exposure to herbicides.  

The Board has weighed statements made by the Veteran and his ex-wife as to the symptomatology and etiology of his skin cancer.  Although the Veteran might sincerely believe that his current skin cancers are related to events during service, as a layperson, he is not competent to state that his condition is related to service.  The diagnosis of a particular skin cancer, and the etiology of such, are not matters capable of lay observation and require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether any symptoms the Veteran reportedly experienced in service or following service are in any way related to his current skin cancers is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion is not competent medical evidence.  As noted above, the Board finds the opinion of the VA examiner to be most probative. 

The Board has considered the research articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's condition, they are insufficient to establish an etiological nexus alone.

In summary, skin cancer was not shown in service or for many years thereafter and is not presumptively related to Agent Orange exposure.  Moreover, the most probative evidence indicates the condition is not related to service.  Accordingly, service connection is denied. 
 
In reaching these conclusions, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim in this case, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for skin cancer, to include as due to exposure to herbicides, is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


